             Case 1:20-cr-00602-DLC Document 12
                                             11 Filed 11/19/20 Page 1 of 4
                                                                         2


                            LAW OFFICE OF SAM A. SCHMIDT
                                   115 BROADW AY Suite 1704
                                    NEW YORK, N.Y. 10006
                                           (212) 346-4666
                                    FACSIMILE (212) 346-4668
                                     E-mail lawschmidt@aol.com



   Sam A. Schmidt, Esq.
   __________________

                                                            November 19, 2020

   Honorable Denise L. Cote, USDJ
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, N.Y. 10007
                            Re: U.S. v. Brandon Bell
                                20 Cr. 602 (DLC)

   Dear Judge Cote:

          On behalf of Mr. Bell, I respectfully request that your Honor authorize
   counsel to purchase a laptop computer to provide to him in order for Mr. Bell to
   review the discovery material and for counsel to be reimbursed pursuant to the
   Criminal Justice Act. The laptop will be provided to the government to upload all
   of the discovery material not covered by the protective order. Because he is not
   incarcerated in a facility but is under home detention, with the consent of the
   government, the Internet shall not be disabled to permit viewing but not
   downloading or obtaining the protective material in the possession of defense
   counsel. Once the case is completed, the defendant shall return the laptop to
   counsel who will then send it to the administrative office of the court.

          This is necessary because of the limitations placed on all as the result of the
   pandemic. The need for the use of laptops to review discovery has been
   successfully litigated in this district and Alan Nelson, Esq., the CJA Coordinating
   Attorney is aware and approves the provision of laptops defendants unable to
   afford their own in order to review the voluminous computer-based discovery.
   Further, the provision of a laptop is cost effective eliminating the need for counsel
   or a paralegal to spend many hours reviewing the material with their clients.
The Government and defense counsel shall
consult and provide a proposed Order that
explains how the laptop may and may not
be configured and/or used by the defendant.
11.19.2020.
                                               1
  Case 1:20-cr-00602-DLC Document 12
                                  11 Filed 11/19/20 Page 2 of 4
                                                              2



I have attached a proposed order for your Honor.

                                     Respectfully submitted,

                                           /s/
                                     Sam A. Schmidt, Esq.
                                     Attorney for Brandon Bell




                                 2
         Case
          Case1:20-cr-00602-DLC
               1:20-cr-00602-DLC Document
                                  Document11-1
                                           12 Filed
                                               Filed11/19/20
                                                     11/19/20 Page
                                                               Page31ofof42




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- x

UNITED STATES OF AMERICA

- against –
                                                            20 Cr. 602 (DLC)
BRANDON BELL,
            Defendant.

------------------------------------------------------- x

IT IS HEREBY ORDER AS FOLLOWS:

       1.      To facilitate review of the government's discovery in this case,

counsel for the defendant shall obtain a laptop and provide it to the government to

upload all of the discovery material not covered by the protective order. Because

he is not incarcerated in a facility but is under home detention, with the consent of

the government, the Internet shall not be disabled to permit viewing but not

downloading or obtaining the protective material in the possession of defense

counsel.

       2. Defense counsel shall be reimbursed for the purchase of the laptop

pursuant to the Criminal Justice Act.

       3. The defendant shall surrender the laptop to his counsel at the completion

of the case.


                                                 1
          Case
           Case1:20-cr-00602-DLC
                1:20-cr-00602-DLC Document
                                   Document11-1
                                            12 Filed
                                                Filed11/19/20
                                                      11/19/20 Page
                                                                Page42ofof42




         4. Counsel shall bring or send the laptop to the administrative office of the

court.

Dated: November __, 2020




                                         HONORABLE DENISE L. COTE, USDJ




                                            2
